TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED NOVEMBER 1, 2018



                                     NO. 03-17-00710-CR


                            Theodore Timothy Demaree, Appellant

                                                v.

                                  The State of Texas, Appellee




    APPEAL FROM THE 368TH DISTRICT COURT OF WILLIAMSON COUNTY
         BEFORE CHIEF JUSTICE ROSE, JUSTICES FIELD AND TOTH
    MODIFIED AND, AS MODIFIED, AFFIRMED -- OPINION BY JUSTICE FIELD




This is an appeal from the judgments of conviction rendered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no error in the court’s

judgments requiring reversal.     However, there was error in the judgments that requires

correction. Therefore, the Court modifies the trial court’s judgments to reflect that appellant

pleaded “not true” to two enhancement paragraphs and that the jury found the two enhancement

paragraphs “true.” The judgments, as modified, are affirmed. Because appellant is indigent and

unable to pay costs, no adjudication of costs is made.